Citation Nr: 1622513	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.

2. Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969 and from January 1991 to May 1991.  

The Veteran's left knee claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 14, 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied a rating in excess of 10 percent for posttraumatic arthritis of the left knee and service connection for a right knee condition.  On December 16, 2002, VA received the Veteran's notice of disagreement (NOD) with both issues.  On January 6, 2003, the RO notified the Veteran by letter that his NOD with the December 2001 rating decision was untimely, because it was received over one year after he was notified of the December 2001 rating decision.  In a June 2003 rating decision, the RO granted service connection for degenerative changes, right knee, and assigned a 10 percent rating effective February 6, 2003.  The Veteran did not file an NOD with that decision.  Therefore, the issue of service connection for a right knee condition has been resolved.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).  However, to date, the RO has not issued a Statement of the Case (SOC) for the left knee claim, nor has the Veteran indicated that he does not wish to continue the appeal as to that claim.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

The bilateral hearing loss claim comes before the Board on appeal from a December 2007 rating decision by the RO in Des Moines, Iowa, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating effective June 28, 2007.  The Veteran subsequently perfected an appeal of that issue.

In a March 2014 decision, the Board denied the Veteran's claim for an initial compensable rating for bilateral hearing loss on a schedular basis and also denied referral to the Director of the Compensation Service (Director) for consideration of an extraschedular rating.  Subsequently, the Veteran appealed the March 2014 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the parties filed a Joint Motion for Partial Remand (JMR).  The JMR stated that the Veteran had abandoned his claim for entitlement to a compensable rating for bilateral hearing loss on a schedular basis.  However, the JMR requested that the Court vacate the March 2014 Board decision inasmuch as it denied referral for consideration of an extraschedular rating.  Pursuant to the JMR, the Court vacated, in part, the March 2014 Board decision and remanded, in part, the matter to the Board for compliance with the terms of the JMR. 

In October 2015, the Board remanded the bilateral hearing loss claim for further development.  The case is once again before the Board.  

The issue of entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record, including a January 2016 decision by the Director of VA's Compensation Service, indicates that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service treatment records and service personnel records are on file, as are post-service VA treatment records and records from the Social Security Administration (SSA). 

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA examinations in September 2007 and June 2011.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that the duty to assist has been satisfied.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  The case was referred to the Director for a decision regarding entitlement to an extraschedular rating for bilateral hearing loss.  In January 2016, such a decision was rendered.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

As noted in the introduction, the Board has already denied an initial compensable rating on a schedular basis for the Veteran's service-connected bilateral hearing loss.  In the July 2015 JMR, the parties acknowledged that the Veteran had abandoned his claim for an initial compensable rating on a schedular basis.  Thus, it is the issue of entitlement to an extraschedular rating for bilateral hearing loss that is before the Board.

In the July 2015 JMR, the parties agreed that the Board failed to provide adequate reasons or bases for finding that a referral for extraschedular consideration was not warranted.  Specifically, the Board did not adequately explain why the Veteran's reported difficulties following instructions and poor social interactions are contemplated by the hearing loss rating schedule.  The JMR also stated that the Board should discuss the period that the Veteran did not have a hearing aid or a functional hearing aid as part of its extraschedular referral analysis.  
The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In a recent decision, the Court held that an extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  See Kuppamala v. McDonald, 24 Vet. App. 447, 455-457 (2015).  

Service connection was established for bilateral hearing loss in a December 2007 rating decision, which assigned a noncompensable rating effective June 28, 2007.

During the September 2007 VA examination, the Veteran reported difficulty hearing the telephone and live conversations, and stated that he had to request speakers to repeat themselves.

In November 2007, the Veteran received hearing aids through VA.  In June 2008, the Veteran's hearing aids were adjusted, and the Veteran reported that he was pleased with the sound quality following the adjustment.

At the June 2011 VA examination, the Veteran reported that his hearing loss causes poor social interactions and difficulty following instructions.  He stated that his hearing loss did not affect his usual daily activities.  The Veteran reported that he was not currently employed, but did not indicate that his unemployment was due to his hearing loss.  

In an August 2012 statement, the Veteran's representative conveyed the Veteran's reports regarding the functional difficulties caused by his hearing loss, including: difficulty hearing people around him, needing to increase the volume of the radio and television, creating tension with other people in the room, and tension with his wife causing a strain on their marriage.  The Veteran stated that he last worked in June 2009, but that his job had no effect on his hearing loss.  He reported that on one occasion he was unable to hear the safety beeper on the mail trucks when they were reversing, but that he never mentioned this to management or co-workers for fear of being terminated.  He also reported that his hearing loss has limited him to certain jobs, and that others around him often become irritated with his asking them to repeat themselves.

In September 2015, the Veteran submitted signed statements from his co-workers, averring that the Veteran drives their van to and from work every day.  They reported that they have to repeat themselves, touch him to get his attention, and that he can't hear other vehicles' horns.  The record also includes a statement from the Veteran's sister that the Veteran cannot hear her when she rides in his car, and often asks her to repeat herself, and a statement from the Veteran's son-in-law reporting communication difficulties.

In October 2015, the Board referred the extraschedular issue to the Director for consideration.

In a January 2016 decision, the Director found that entitlement to a compensable extraschedular rating was not warranted.  The Director noted that the Veteran continues to be employed and has some difficulties communicating at work, primarily due to being unable to hear others.  However, there is no evidence of any occupational accommodations related to hearing loss, of any promotions not received, or of any time lost work time due to hearing loss.  A review of outpatient treatment notes for conditions other than hearing loss do not contain any evidence showing significant communication problems.  The Director found that the evidence of record failed to show that the Veteran's bilateral hearing loss presented an exceptional disability picture that would render impractical the application of the schedular criteria for bilateral hearing loss.  Moreover, he continued, the record does not demonstrate that the symptomatology consistently associated with the bilateral hearing loss is not wholly contemplated by the criteria utilized to assign the noncompensable evaluation, and that the Veteran has been or is unemployable due to his hearing loss.  Therefore, the Director concluded that entitlement to an extraschedular evaluation for bilateral hearing loss has not been established.

The Board finds that the Director's opinion contains a statement of reasons or bases and is supported by the overall evidence.  See Kuppamala, 24 Vet. App. at 455.  The Director cited to the relevant regulatory provisions and explained his rationale for concluding that an extraschedular evaluation was not warranted.  Furthermore, the Board finds that the functional effects of the Veteran's hearing loss, including difficulty following instructions and poor social interactions, are contemplated by the schedular criteria because they describe consequences of decreased hearing ability.  The Board also observes that, during the period without functioning hearing aids, the effects of his hearing loss were described by the September 2007 VA examiner as difficulty hearing the telephone and live conversations, and requesting speakers to repeat themselves.  These effects are also contemplated by the schedular evaluation because they are also consequences of decreased hearing ability.  While the Veteran reported during the June 2011 VA examination that he was not employed, he did not attribute this unemployment to his hearing loss, nor has he since alleged such.  Additionally, the co-worker statements provided in September 2015 show that the Veteran continues to be employed.  The Board finds that the Veteran's report that on one occasion he was unable to hear a safety buzzer not to constitute marked interference with employment, nor has marked interference been otherwise shown.  Nor has the Veteran been frequently hospitalized due to his hearing loss, or presented any other indicia of an exceptional or unusual disability picture.  See Thun, supra.  Thus, the Board finds that an initial compensable extraschedular rating for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis is denied. 


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

As previously noted, the RO determined that the Veteran's correspondence received on December 16, 2002 did not constitute a timely NOD with the December 14, 2001 rating decision.  

As to what constitutes an NOD, the Court has held that the Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119   (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, an NOD is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201 (2015).  An NOD requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

As to what constitutes a timely NOD, applicable regulations provide that it must be filed within one year of the date on which the AOJ provided the claimant with notice of the determination; otherwise the decision(s) will become final, absent an applicable provision to the contrary.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 20.302(a) (2015). 

As to when an NOD is considered received by the RO, 38 C.F.R. § 20.305(a) (the "mailbox rule") provides that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Regulations also provide that the one-year period does not include the date the claimant receives notification of the AOJ determination but does include the last date of the one-year period.  See 38 C.F.R. § 20.305(b) (2015).

Here, since the NOD was stamped as being received on December 16, 2002, applying VA's mailbox rule, and excluding weekends pursuant to 38 C.F.R.            § 20.306, the presumed postmark date is December 9, 2002.  See 38 C.F.R.             § 20.305(a).  As the NOD needed to be postmarked by December 14, 2002, the Board finds that the NOD with the December 14, 2001 rating decision is timely.  

Therefore, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal for entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the left knee.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the Veteran's appeal concerning entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the left knee.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate Substantive Appeal, then the agency of original jurisdiction (AOJ) should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


